                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. SA CV 19-0110-DOC (ADSx)                                              Date: April 22, 2019

Title: JOSEPH SANCHEZ V ARCO NO. 42674 AL


PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

               Deborah Lewman                                          None
               Courtroom Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:
          None Present                                       None Present

PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY THIS CASE
                           SHOULD NOT BE DISMISSED FOR LACK OF
                           PROSECUTION


       The Court hereby orders plaintiff (s) to show cause in writing no later than April 24,
2019 why this action should not be dismissed as to all remaining defendants for lack of
prosecution.

        It is the responsibility of plaintiff to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, plaintiff(s) must also pursue Rule 55 remedies promptly upon default of any
defendant. All stipulations affecting the progress of the case must be approved by the Court,
Local Rule 7-1.

       As an alternative to a written response by plaintiff(s), the Court will accept one of the
following, if it is filed on or before the above date, as evidence that the matter is being
prosecuted diligently:
      A Proof of Service of Summons and Complaint (however, if the deadline to Answer
       has already passed, plaintiff(s) must also submit a Request for Default or
       Stipulation Extending Time to Answer);
      Notice of Settlement; or
      Notice of Voluntary Dismissal (F.R.Civ.P. 41)
        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiff(s) is due.


MINUTES FORM 11
CIVIL-GEN                                                                 Initials of Deputy Clerk: djl
